WHEELER, District Judge.
These are “frames attached to” pictures, assessed as manufactures of wood, at 35 per cent., instead of at 20 per cent., with the pictures, as a part of their value, or at the same rate as cases for them. Section 19 of the customs administrative act of 1890 provides that duties shall be assessed upon the market value of merchandise in the condition in which it is bought and sold for ex*524portation'to this country, “including the value of all cartons, cases, crates, boxes, sacks and coverings of any kind.” Picture frames are fitted to the pictures for their protection in handling, and for holding them jn place. They would seem to be incidents of the pictures to which they are attached, and dutiable at the same rate, as a part of their value, and also to fall within the description of a case “of any kind” for them in said section 19. In either case the rate of duty would be the same. In U. S. v. Gunther, 71 Fed. 499, the frame was itself an object of ancient art, and was in question on a claim that it was one of a collection of antiquities of which the picture was another; and it would have been quite “unusual,” within the exception of this section 19. That case does not seem to be controlling here, where the frames are merely such, and usual. Decision reversed.